NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted December 6, 2017 *
                                Decided December 13, 2017

                                          Before

                            MICHAEL S. KANNE, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            DAVID F. HAMILTON, Circuit Judge

No. 16-1645

JAMES OWENS,                                       Appeal from the United States District
     Plaintiff-Appellant,                          Court for the Southern District of Illinois.

      v.                                           No. 13-cv-594-MJR-SCW

JOHN EVANS, et al.                                 Michael J. Reagan,
     Defendants-Appellees.                         Chief Judge.



                                        ORDER

       James Owens, an Illinois prisoner, brought this lawsuit under 42 U.S.C. § 1983
alleging that 43 prison employees and the Illinois Department of Corrections obstructed
his access to courts in violation of the First Amendment. Owens alleges that at four
different correctional facilities, he had insufficient access to the law library and his
excess legal storage boxes, was unable to send mail required to prosecute his cases, and


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 16-1645                                                                           Page 2

was denied supplies. The district judge dismissed several claims and defendants, and
later entered summary judgment for the remaining defendants. Because Owens’s
strongest claim for relief was untimely and the rest were correctly dismissed or decided
in the defendants’ favor, we affirm.

        Before proceeding, we note that Owens—no stranger to the courts in this
circuit—again filed an omnibus complaint against unrelated defendants and with
claims arising from alleged conduct at four different prisons. As we have told him
before, this scattershot strategy is unacceptable under Rule 20(a)(2) of the Federal Rules
of Civil Procedure and the Prison Litigation Reform Act, 28 U.S.C. § 1915(b), (g). See
Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011); George v. Smith, 507 F.3d 605, 607 (7th
Cir. 2007). And, more practically, grouping his grievances obscures his allegations
against specific defendants. We have repeatedly “urge[d] the district courts to be alert
to this problem.” Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017). For that matter, so
should defendants.

                                      I. Background

       Owens’s allegations span seven years, four prisons, and 44 defendants. He lists
his theories of relief in six counts—obstructing his right to access the courts and
conspiring to do so, retaliating against him for filing grievances and lawsuits, hindering
various lawsuits by enforcing unconstitutional Illinois Administrative Code provisions
governing legal mail, “confiscating” his trust account earnings to recover litigation costs
advanced by prison business offices, and failing to investigate and respond to
grievances. Owens does not specify which defendants are named for which counts. For
the sake of clarity, we summarize prison by prison, as best we can, the allegations in the
complaint and the evidence presented during the summary-judgment proceedings.

A. Hill Correctional Center (2006–2008)

      Owens alleges violations that first arose in 2007 while he was held at Hill
Correctional Center and litigated a lawsuit in Knox County Circuit Court. Because his
prisoner trust fund account was significantly overdrawn, Owens asked the prison
mailroom to advance him money for postage after the court ordered him to serve the
defendants with his pleadings. But the mailroom refused, stating that prisons must
advance fees only for legal mail, which under Illinois law does not include legal
documents sent to other parties. ILL. ADMIN. CODE tit. 20, § 525.130(a), .110(h). Owens’s
No. 16-1645                                                                          Page 3

lawsuit went nowhere anyway because the Knox County court assessed a $4.78 filing
fee that he could not pay, so the case was dismissed.

        Owens also says that defendants at Hill unlawfully limited his access to the
library to four hours per month and applied any amount of money deposited in his
trust account (like his $10-per-month state pay) to previous litigation costs that the
office had advanced. He also asserts that he was not given adequate access to the boxes
containing legal materials not kept in his cell to the detriment of his ability to litigate
effectively.

B. Big Muddy River Correctional Center (2008–2010)

        In 2008 Owens was transferred to Big Muddy River Correctional Center. He
asserts that 11 employees at that prison impeded his ability to prosecute two lawsuits.
He says they closed the library when the librarian was on vacation and thus denied him
sufficient access, confiscated materials from his legal storage boxes, failed to provide
him with pens, and did not advance him funds for sending summonses to defendants in
one of his state-court suits. One case seems to have stopped after the Sangamon County
Circuit Court denied him in forma pauperis status and required him to pay a $193 filing
fee. In the other case, a Jefferson County judge granted a motion to dismiss, and
Owens’s appeal was dismissed for want of prosecution because he could not pay the fee
to get a record on appeal. Owens also alleges that a librarian’s refusal to make copies
caused him to miss an unspecified legal deadline in an unspecified case.

C. Pinckneyville Correctional Center (2010–2012)

       Owens was transferred to Pinckneyville Correctional Center in 2010. He
continued to have difficulty litigating (although it is unclear which cases he had
pending at the time). He alleges that he was denied access to the library when he had a
statute-of-limitations deadline approaching and was unable to access to his legal
storage boxes. He also asserts that prison officials confiscated other unspecified legal
materials. And he complains that the quantity of supplies he was given pursuant to
prison policy—two envelopes, ten sheets of paper, and one pen per month—was
insufficient. At summary judgment the defendants produced an affidavit from a law
library paralegal stating that Owens received additional supplies from the library when
requested. Last, Owens alleged that his access to the library, his storage boxes, and
necessary supplies was even more diminished when he was placed in protective
custody.
No. 16-1645                                                                          Page 4

D. Lawrence Correctional Center (2012–2013)

        In 2012 Owens was transferred to Lawrence Correctional Center. He asserts that
the law librarian, the warden, and a grievance counselor denied him access to his excess
legal storage boxes. Some of these boxes had not arrived from his previous facility, and
some may have been lost.

                                  II. Procedural History

       At screening, see 28 U.S.C. § 1915A, the district judge dismissed several claims,
starting with the one accusing defendants of confiscating Owens’s trust account funds,
because the money was taken to repay advances, which can be recouped under Illinois
law and our precedent. § 525.130(a); Gaines v. Lane, 790 F.2d 1299, 1308 (7th Cir. 1986).
Citing Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996), the judge next dismissed
the claim that the prison officials failed to investigate or respond to grievances because
there is no federal constitutional right to enforce a state’s inmate grievance process. The
judge also dismissed the defendants who could not be held liable for the complained-of
events because their roles were simply to review and decide grievances. Sanville v.
McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). (Those dismissed from the suit were
IDOC Directors Godinez, Taylor, Randle, and Walker; Administrative Review Board
members Allen, Anderson, Benton, Fairchild, and Miller; IDOC Program Committee
Chairs Childers and Valdez; and Grievance Officers Deen, Pampel, Schisler, Sanders,
and Winsor.) Finally, the judge dismissed IDOC because it is not a person suable under
§ 1983. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

        The remaining Hill and Big Muddy defendants (except for John Evans, a warden
at Big Muddy) then jointly moved to dismiss because, they argued, Owens’s claims in
his 2013 complaint, which arose from incidents that took place from 2006 to early 2010,
were barred by the two-year statute of limitations. The judge granted the motion except
as it related to three grievances (all related to postage issues). Owens never received
responses to these grievances, so the judge determined that the claims could not be
dismissed under the statute of limitations until it was clear when Owens had exhausted
his administrative remedies. The judge also dismissed defendants who lacked personal
involvement with the mailrooms: Winick, Schisler, Acevedo, Wright, Asbury, Butler,
Cotton, Tasky, John Doe #2, Gaddis, Robinson, and Russell. This left Wayne Robke (the
business manager from Hill), John Evans, and the remaining defendants from
Pinckneyville and Lawrence, who did not move to dismiss. The judge later entered
summary judgment in favor of the remaining defendants.
No. 16-1645                                                                          Page 5

         On appeal Owens challenges the judge’s entry of summary judgment as well as
the dismissal of several of his claims and named defendants. He principally argues that
he adequately alleged actual injury from the defendants’ actions and raised a genuine
issue of material fact on that question. He also argues that the judge abused his
discretion by denying his three motions for recruited counsel and was biased against
him.

                                       III. Analysis

A. Claims Dismissed at Screening or Pursuant to Motion

       The judge appropriately dismissed Owens’s claim that the prison unlawfully
confiscated his trust account funds to recover litigation expenses that had been loaned
to Owens; we have already upheld the provision requiring this. See Gaines, 790 F.2d at
1308; see Eason v. Nicholas, 847 F. Supp. 109, 113 (C.D. Ill. 1994) (“The deferred deduction
of legal costs [as provided by Illinois statute] advanced by the state does not violate the
Constitution.”).

        Owens also challenges the judge’s decision to dismiss his claims against IDOC
and employees at Hill and Big Muddy who were involved only in the grievance
process, but this argument has no merit. IDOC was properly dismissed because it is not
a person subject to suit under § 1983. Will, 491 U.S. at 64–66; Thomas v. Illinois, 697 F.3d
612, 613 (7th Cir. 2012). Prison officials who simply processed or reviewed inmate
grievances lack personal involvement in the conduct forming the basis of the grievance.
Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). And the failure to follow a
state’s inmate grievance procedures is not a federal due-process violation. Antonelli,
81 F.3d at 1430.

        Owens also argues that the statute of limitations should not bar him from
pursuing claims against the employees at Hill and Big Muddy (i.e., his complaints that
grievance counselors and librarians denied him access to the library and to legal
supplies). Owens was at Hill from 2006 to 2008 and Big Muddy from 2008 to 2010; he
filed this complaint on June 14, 2013. He had exhausted all of his administrative
remedies by 2009 or 2010. Lawsuits brought under § 1983 are governed by the statute of
limitations for personal injury in the state where the injury occurred, which in Illinois is
two years. Wallace v. Kato, 549 U.S. 384, 387 (2007). Therefore, Owens filed one to two
years too late without raising any argument that the untimeliness should be excused.
He has done this before. See Owens v. Godinez, 860 F.3d 434, 438 (7th Cir. 2017).
No. 16-1645                                                                            Page 6

       Owens’s claims against Wayne Robke and John Evans for failing to advance
postage funds were also untimely, even accounting for the prison’s failure to respond to
the grievances on this issue. Robke, the business manager at Hill, refused to advance
postage for Owens to serve process in his Jefferson County case in 2007. Owens grieved
the issue shortly thereafter and appealed the denial all the way up to the Administrative
Review Board. Owens exhausted his remedies, so the statute of limitations began to run
on July 8, 2008, six months after he received no response from the highest grievance
administrator. ILL. ADMIN. CODE tit. 20, § 504.850(e); see Lewis v. Washington, 300 F.3d
829, 833 (7th Cir. 2009); Dole v. Chandler, 438 F.3d 804, 811 (7th Cir. 2006). He
encountered the same issue at Big Muddy when John Evans refused to advance funds
for postage. He pursued his two grievances to the Review Board and received denials
on June 25, 2009, and July 7, 2010. The statute of limitations ran on those claims in June
2011 and July 2012, but again, Owens did not file his complaint until 2013.

        Owens also argues more generally that the definition of “legal mail” under
Illinois law is unconstitutional. Inmates with insufficient funds may purchase postage
“for reasonable amounts of legal mail” by signing over future funds. § 525.130(a). But
when Owens tried to get a loan under this provision, he was denied because pleadings
and summonses sent to other parties do not qualify as legal mail. See § 525.110(h)
(defining legal mail as mail to and from registered attorneys who directly represent
offenders, state’s attorneys, the Illinois Attorney General, judges or magistrates, and
organizations providing direct legal representation). True, two provisions of Illinois law
can soften the effects of the limited definition; as the district court pointed out, plaintiffs
can seek defendants’ leave to waive service or ask the court to serve a summons. See
735 ILL. COMP. STAT. §§ 5/2-203.1, 5/2-213. But these provisions do not appear to have
been of use to Owens. He asked the court to serve the defendants in his Jefferson
County case, but the clerk responded that it was his responsibility. And Owens’s
attempts to ask the defendants to waive service would be just as futile as his attempts to
serve them by mail because the business office would refuse to loan him postage for this
non-legal mail.

       The appellees repeat this court’s holding that inmates “do not have a right to
unlimited free postage,” but that mischaracterizes Owens’s argument. Gaines, 790 F.2d
at 1308. He did not ask for free postage; he wanted the business office to advance him
the funds. In Bounds v. Smith, the Supreme Court said: “It is indisputable that indigent
inmates must be provided at state expense with paper and pen to draft legal documents
with notarial services to authenticate them, and with stamps to mail them.” 430 U.S. 817,
824–25 (1977) (emphasis added). Illinois does provide stamps, but only for a small
No. 16-1645                                                                         Page 7

universe of mail. Arguably, a definition of “legal mail” that hinges on the identity of the
recipient, not the nature of the document, could impede the ability of an indigent,
unrepresented prisoner to prosecute a case effectively. For starters the definition
excludes mail sent to potential witnesses and discovery requests sent to the defendants’
attorneys, except the Illinois Attorney General.

       But we need not decide whether the Illinois regulation defining “legal mail”
violates Owens’s right to access the courts because the constitutional harms he alleges
occurred in 2007 and 2008; therefore, whatever actual injury he suffered because of this
regulation (if any, given the reasons those cases apparently were dismissed) occurred
too long ago to allow him to challenge the regulation in this lawsuit.

B. Summary Judgment

       Owens’s claims about his lack of adequate access to prison libraries were
properly rejected on summary judgment because they are not accompanied by any
showing of actual prejudice in a lawsuit. See Devbrow v. Gallegos, 735 F.3d 584, 587 (7th
Cir. 2013). Owens argues that Donna Heidemann, a librarian at Pinckneyville, refused
his request for access to the library when he had a limitations deadline approaching in
an unspecified case and could not make copies of his grievance. But Owens has not said
why he needed to copy his grievance to file a lawsuit or whether he filed without the
copy and was somehow prejudiced. In short, the record lacks any evidence that he
suffered any prejudice to his ability to access the courts.

       Owens’s claim that he was not given adequate supplies at Pinckneyville are
similarly unsupported. Owens argued that the Assistant Warden’s 1 policy of giving
indigent inmates two envelopes, ten sheets of paper, and one pen per month did not
provide him with enough materials to pursue his lawsuits, but he does not identify any
specific negative consequences, nor does he address the evidence in the record that he
could request additional supplies at the library as needed.

       Owens’s final argument about his access to courts is that the librarians at
Pinckneyville and Lawrence 2 denied access to his excess legal storage boxes, but here
too he fails to provide evidence of actual prejudice. He asserts that he missed a twice-

       1
           Defendant Charles Dintelman.

       2
           Defendants Donna Heidemann and Cathy Musgraves.
No. 16-1645                                                                          Page 8

extended deadline to file a reply brief because he was unable to access caselaw stored in
his boxes. But Owens does not explain why he needed the boxes (for example, if the
cases were not available at the library) or why not filing an optional reply brief doomed
one of his cases.

       The judge also properly entered summary judgment for the defendants on
Owens’s First Amendment retaliation and conspiracy claims. Owens did not present
any evidence that his protected activity—here, grieving and litigating complaints
against prison officials —was a “motivating factor” in the defendants’ conduct. See
Novoselsky v. Brown, 822 F.3d 342, 354 (7th Cir. 2016). To the extent that Owens argues
that the refusal to send his mail was retaliatory, the officials in the mailroom were
following an Illinois statute and guidance from the business office. Owens provides no
basis on which to infer that the relevant officials were motivated by anything other than
following the law.

        Owens’s conspiracy claim is also doomed for lack of evidence. To survive a
motion for summary judgment, he needs to show evidence of an agreement among the
conspirators to violate his rights. See Amundsen v. Chi. Park Dist., 218 F.3d 712, 718
(7th Cir. 2000). On appeal Owens argues that the repeated denials of his grievances are
sufficient evidence of conspiracy, but such a conclusory statement cannot defeat a
motion for summary judgment. He did not adduce evidence that officials at one prison,
let alone those at different ones, agreed expressly or tacitly to interfere with his pursuit
of grievances and lawsuits. Therefore, the district court properly entered judgment in
favor of defendants Dolce, Fritts, Hartman, Lutz (counselors at Pinckneyville), and
Kittle and Hodges (the counselor and warden at Lawrence, respectively).

C. Other Arguments on Appeal

       Owens also argues that the district court’s refusal to recruit counsel was an abuse
of discretion, but we cannot agree. Pruitt v. Mote, 503 F.3d 647, 658 (7th Cir. 2007)
(en banc). Owens did face some obstacles, including multiple prison transfers, which
made conducting discovery a challenge. But “we will reverse only upon a showing of
prejudice,” id. at 659, and ultimately counsel would not have made a difference in the
outcome of this case. Owens’s strongest claim (about advancing postage funds) was
time-barred—something no attorney could overcome.
No. 16-1645                                                                      Page 9

        Last, Owens argues that because the district judge ruled against him many times,
he is biased against him. But adverse rulings, without more, do not prove bias. Trask v.
Rodriguez, 854 F.3d 941, 944 (7th Cir. 2017).

       For all of these reasons, we affirm the judgment of the district court. And in
closing we once again warn Owens that he cannot use a single complaint to bring
unrelated claims against different defendants. And again we remind district courts that
“[c]omplaints like this one from Owens should be rejected . . . either by severing the
action into separate lawsuits or by dismissing improperly joined defendants.” Owens,
635 F.3d at 952. If Owens ignores these instructions again, his continual abuse of the
judicial process should be sanctioned.

                                                                           AFFIRMED.